Case 2:17-bk-23714-NB       Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57                  Desc
                             Main Document Page 1 of 16



  1 HABERBUSH & ASSOCIATES, LLP
    DAVID R. HABERBUSH, ESQ., SBN 107190
  2 VANESSA M. HABERBUSH, ESQ., SBN 287044
    LANE K. BOGARD, ESQ., SBN 306972                               FILED & ENTERED
  3 444 West Ocean Boulevard, Suite 1400
    Long Beach, CA 90802
  4 Telephone: (562) 435-3456                                            DEC 07 2018
    Facsimile: (562) 435-6335
  5 E-mail: dhaberbush@lbinsolvency.com                             CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
                                                                    BY sumlin     DEPUTY CLERK
  6 Attorneys for Debtor and Debtor-in-Possession.

  7
                                                             CHANGES MADE BY COURT
  8                            UNITED STATES BANKRUPTCY COURT

  9              CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 10

 11   In re                                           Case No. 2:17-bk-23714-NB

 12   FARGO TRUCKING COMPANY, INC.,                   Chapter 11

 13            Debtor and Debtor-in-Possession.       ORDER     CONFIRMING   COMBINED
                                                      CHAPTER 11 PLAN AND DISCLOSURE
 14                                                   STATEMENT PROPOSED BY FARGO
                                                      TRUCKING COMPANY, INC. AND THE
 15                                                   OFFICIAL COMMITTEE OF UNSECURED
                                                      CREDITORS,     TOGETHER    WITH
 16                                                   FINDINGS OF FACT AND CONCLUSIONS
                                                      OF LAW
 17

 18                                                   Combined Hearing for Approval of Disclosure
                                                      Statement and Confirmation of Plan
 19                                                   Date: December 4, 2018
                                                      Time: 2:00 p.m.
 20
                                                      Ctrm: Courtroom 1545
 21                                                         255 E. Temple Street
                                                            Los Angeles, CA 90012
 22

 23           The confirmation hearing for the Combined Chapter 11 Plan and Disclosure Statement [dkt
 24 no. 312] (the “Plan”) Proposed by Fargo Trucking Company, Inc., Debtor and Debtor-in-

 25 Possession (“Debtor”), and the Official Committee of Unsecured Creditors (the “Committee”)

 26 came on for hearing before the undersigned bankruptcy judge in his courtroom, courtroom 1545,
 27 15th floor, 255 E. Temple Street, Los Angeles, CA 90012 on the 4th of December, 2018 at 2:00

 28 p.m. (the “Confirmation Hearing”). Appearances were as stated in the record.

                                                     1
Case 2:17-bk-23714-NB       Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57             Desc
                             Main Document Page 2 of 16



  1          The Court has reviewed the Plan, the Plan Ballot Summary [dkt. no. 352], the Brief in

  2 Support of Confirmation of the Plan [dkt. no. 353] (the “Confirmation Brief”), the Objection of

  3 Driver Creditors to Payment of Administrative Claim to Robert Wallace [dkt. no. 335] (the

  4 “Wallace Objection”), Debtor’s Opposition to the Wallace Objection [dkt. no. 354], the

  5 Clarification of Liquidating Chapter 11 Plan Proposed Jointly by Debtor and the Committee

  6 Regarding Plan Effective Date [dkt. no. 342] (the “Clarification”), and the Stipulation Regarding

  7 Administrative Claim of David Meadows in Connection with Mediation Services [dkt. no 358]

  8 (the “Meadows Stipulation”), and the declarations and evidence offered in support of confirmation

  9 of the Plan, and upon (i) all of the evidence proffered or adduced and arguments of counsel made

 10 at the Confirmation Hearing, and (ii) the entire record of this bankruptcy case, and after due

 11 deliberation thereon, with good cause appearing therefor, this Court hereby makes and issues the

 12 following Findings of Fact, Conclusions of Law and Orders:

 13                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

 14          1.     Exclusive Jurisdiction; Venue; Core Proceeding (28 U.S.C. §§ 157 (b)(2) and 1334

 15 (a)). Debtor commenced this bankruptcy case by filing a voluntary petition for relief under

 16 Chapter 11 of the United States Bankruptcy Code on November 6, 2017 (the “Petition Date”).

 17 Debtor was qualified and remains qualified to be a debtor under 11 U.S.C. § 109. Debtor is

 18 authorized to and has been operating as Debtor-in-Possession since the commencement of this
 19 bankruptcy case. No trustee or examiner has been heretofore appointed in this case. Venue was

 20 proper on the Petition Date and continues to be proper pursuant to 28 U.S.C. §§ 1408 and 1409.

 21 This Court has jurisdiction over this bankruptcy case pursuant to 28 U.S.C. §§ 157 and 1334.

 22 Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L), and this Court

 23 has exclusive jurisdiction to determine whether the Plan complies with the applicable provisions

 24 of the Bankruptcy Code and should be confirmed. The Court has the power to authorize and direct

 25 each of the actions contemplated by the Plan.

 26          2.     Burden of Proof. Debtor and Committee, as the joint proponents of the Plan, have

 27 met their burden of proving the elements of 11 U.S.C. § 1129 (a) and (b) by a preponderance of

 28 the evidence, as further found and determined herein.

                                                     2
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57              Desc
                              Main Document Page 3 of 16



  1          3.      Adequacy of Information Contained in Plan (11 U.S.C. § 1125(a)(1)). The Plan

  2 contains adequate information as that term is defined by 11 U.S.C. § 1125(a)(1) and is hereby

  3 approved.

  4          4.      Transmittal of Solicitation Materials. To obtain requisite acceptance of the Plan,

  5 on or about October 30, 2018, Debtor completed solicitation of acceptances and rejections of the

  6 Plan. Debtor transmitted: (a) written notice (“Confirmation Hearing Notice”) of (i) the deadline for

  7 voting on the Plan, (ii) the date of the Confirmation Hearing, and (iii) the deadline for filing

  8 objections to confirmation of the Plan; (b) the Plan; and (c) the ballots (the “Solicitation

  9 Materials”) to all creditors.

 10          5.      Good Faith Solicitation; No Requirement for Resolicitation. Votes for acceptance

 11 and rejection of the Plan were solicited in good faith, after transmittal of a disclosure statement

 12 containing adequate information, and in compliance with 11 U.S.C. §§ 1125 and 1126, Federal

 13 Bankruptcy Rules 3017 and 3018, the Plan, and all other applicable provisions of the United States

 14 Bankruptcy Code and rules, laws, and regulations. Accordingly, the Court finds no need to re-

 15 solicit votes.

 16          6.      Adequacy of Notice. Notice of the Confirmation Hearing was given in compliance

 17 with Federal Bankruptcy Rules 2002(b) and 3020(b)(2). All parties in interest had the opportunity

 18 to appear and be heard at the Confirmation Hearing and no other or further notice is required.
 19          7.      Impaired Classes Voting to Accept the Plan. As evidenced by the Plan Ballot

 20 Summary, Classes 2, 4, 5, and 6 are impaired and have voted to accept the Plan pursuant to the

 21 requirements of 11 U.S.C. §§ 1124 and 1126. Thus, at least one impaired class of Claims has

 22 voted to accept the Plan.

 23          8.      Classes Deemed to Accept the Plan. As evidenced by the Plan Ballot Summary,

 24 Classes 1 and 3 are not impaired under the Plan and are deemed to have accepted the Plan

 25 pursuant to 11 U.S.C. § 1126(f).

 26          9.      Classes Voting to Reject the Plan. No Classes have voted to reject the Plan.

 27          10.     Classes Deemed to Reject the Plan. Class 7 is deemed to have rejected the Plan.

 28          11.     Objections to the Plan. There were no objections to confirmation of the Plan.

                                                      3
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57               Desc
                              Main Document Page 4 of 16



  1          12.     Plan’s Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Plan

  2 complies with the applicable provisions of the United States Bankruptcy Code, including, without

  3 limitation, 11 U.S.C. §§ 1122 and 1123, thereby satisfying 11 U.S.C. § 1129(a)(1).

  4                  (A) Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)).          In addition to

  5 administrative claims and priority tax claims, which are not and do not need to be classified, the

  6 Plan designates separate Classes of claims for and against Debtor. The claims placed in each

  7 Class are substantially similar to other claims in each such Class. Valid business, factual and legal

  8 reasons exist for separately classifying the various Classes of claims created under the Plan and

  9 such Classes do not unfairly discriminate between holders of claims or the holders of such claims

 10 have consented to such classification. Thus, the Plan satisfies 11 U.S.C. §§ 1122 and 1123(a)(1).

 11                  (B) Specify Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Article III.C of the Plan

 12 specifies that Classes 1 and 3 are not impaired in that the legal, equitable or contractual rights of

 13 holders of the claims within such Classes are not altered under the Plan, which satisfies 11 U.S.C.

 14 § 1123(a)(2).

 15                  (C) Specify Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Article III.C

 16 of the Plan identifies Classes 2, 3, 5, 6, and 7 as impaired under the Plan and specifies the

 17 treatment of such claims in those Classes, which satisfies 11 U.S.C. § 1123(a)(3).

 18                  (D) Discrimination (11 U.S.C. § 1123(a)(4)). Except to the extent that the holder

 19 of a particular claim has agreed to alternative treatment, Article III.C of the Plan provides for the

 20 same treatment by Debtor for each claim in each respective Class, which satisfies 11 U.S.C. §

 21 1123(a)(4).

 22                  (E) Implementation of the Plan (11 U.S.C. § 1123(a)(5)). Article III.D and III.E of

 23 the Plan contains provisions to adequately facilitate implementation of the Plan.          The Plan

 24 provides for adequate and proper means for its implementation, which satisfies 11 U.S.C. §

 25 1123(a)(5).

 26                  (F) Non-Voting Equity Securities (11 U.S.C. § 1123(a)(6)). The Plan provides that

 27 Debtor’s operations and existence will cease such that its bylaws do not need to be amended to

 28 prohibit the issuance of nonvoting equity securities, and provide, as to the several classes of

                                                      4
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57                Desc
                              Main Document Page 5 of 16



  1 securities possessing voting power, an appropriate distribution of such power among such classes,

  2 including, in the case of any class of equity securities having a preference over another class of

  3 equity securities with respect to dividends, adequate provisions for the election of directors

  4 representing such preferred class in the event of default in the payment of such dividends as

  5 required by 11 U.S.C. § 1123(a)(6).         This complies with the requirements of 11 U.S.C. §

  6 1123(a)(6).

  7                  (G) Selection of Officers, Directors and the Trustee (11 U.S.C. § 1123(a)(7)). The

  8 Plan contains no provisions which are inconsistent with the interests of creditors, equity security

  9 holders, or public policy with respect to the selection of the management of Debtor’s assets, which

 10 complies with the requirements of 11 U.S.C. § 1123(a)(7).

 11                  (H) Payments from Earnings (11 U.S.C. § 1123(a)(8)). Because Debtor is not

 12 individual, the Plan need not provide for the payment to creditors under the Plan such portion of

 13 earnings from personal services performed by Debtor after commencement of the case and future

 14 income of Debtor as is necessary for execution of the Plan. Therefore, the Plan meets the

 15 requirements of 11 U.S.C. § 1123(a)(8).

 16          13.     Compliance with Federal Bankruptcy Rule 3016. The Plan is dated and identifies

 17 the persons submitting it, thereby satisfying Federal Bankruptcy Rule 3016(a). The filing of the

 18 Plan, combined with the Disclosure Statement, with the Court satisfies Federal Bankruptcy Rule
 19 3016(b). The Plan does not provide for an injunction against conduct not otherwise enjoined

 20 under the Code, and therefore complies with Federal Bankruptcy Rule 3016(c). Notwithstanding

 21 the injunction for commencing any claims or actions against the Debtor provided in the Plan, the

 22 injunction does not prevent the Joe Murez Exempt Trust from naming or maintaining the Debtor,

 23 the Liquidating Trustee, the Liquidating Trust, and/or any other successor(s) thereto in any action

 24 solely for the purposes of establishing liability as a prerequisite or condition to proceeding against

 25 and to recover amounts from the Debtor’s insurer(s) for damages sustained at the real property

 26 located at 2727 Del Amo Blvd., Rancho Dominguez, California; the Joe Murez Exempt Trust may
 27 seek to recover from the Debtor’s insurer(s), as specified in the treatment of the Joe Murez

 28 Exempt Trust in Class 4, and the Plan does not affect the liability of the Debtor’s insurer(s) for

                                                       5
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57               Desc
                              Main Document Page 6 of 16



  1 such debt(s) as the Debtor’s insurer(s) and such actions, claims and the like are not released,

  2 discharged, or enjoined by the Plan or the terms of this order; and, any judgment obtained against

  3 the Debtor’s insurer(s) will not be enforced against property of the Debtor, the Debtor’s estate, the

  4 Liquidating Trustee, the Liquidating Trust, or any successor(s) thereto. In any event that the Joe

  5 Murez Exempt Trust commences an action described herein, Joe Murez Exempt Trust shall name

  6 the Debtor, the Liquidating Trustee, and the Liquidating Trust for the sole purpose of establishing

  7 liability and recovering against insurance coverage that may be available to cover its claim; the

  8 Debtor and the Liquidating Trustee shall have no monetary or other obligation with respect to such

  9 an action or any claims arising from this action. The Liquidating Trust shall reserve its rights to

 10 recover for any damages incurred in connection with any violation of the injunctions set forth in

 11 the Plan or that exist as a matter of law. All claims by any party, including any claim of an insurer

 12 or surety, against the Debtor, the Debtor’s assets, the Liquidating Trust or the Liquidating Trust

 13 assets which arises out of or relates to any action by the Joe Murez Exempt Trust described in this

 14 paragraph, are hereby barred and enjoined by the Plan, this Order and applicable bankruptcy law.

 15          14.     Compliance with Federal Bankruptcy Rule 3018.          As set forth more fully in

 16 paragraphs 3, 4 and 5 above, the solicitation of votes to accept or reject the Plan satisfies Federal

 17 Bankruptcy Rule 3018.         The Solicitation Materials described in paragraph 3 above were

 18 transmitted to all creditors entitled to vote on the Plan, sufficient time was prescribed for the
 19 acceptance or rejection of the Plan, and the Solicitation Materials and related solicitation

 20 procedures comply with 11 U.S.C. § 1126, thereby satisfying the requirements of Federal

 21 Bankruptcy Rule 3018.

 22          15.     Debtor’s Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(2)). Debtor and

 23 the Committee have complied with the applicable provisions of the United States Bankruptcy

 24 Code and the Federal Bankruptcy Rules in transmitting the Plan and the Solicitation Materials, and

 25 in soliciting and tabulating votes on the Plan, and have otherwise complied with the provisions of

 26 Title 11, thereby satisfying 11 U.S.C. § 1129(a)(2).
 27          16.     Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). Debtor and the Committee

 28 have proposed the Plan in good faith and not by any means forbidden by law, thereby satisfying

                                                      6
Case 2:17-bk-23714-NB       Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57              Desc
                             Main Document Page 7 of 16



  1 11 U.S.C. § 1129(a)(3). The Plan is designed to allow Debtor to liquidate while providing the

  2 highest possible recovery to creditors.     Moreover, the Plan itself, the process leading to its

  3 formation, and the support for the Plan received by way of the ballots of acceptance cast by the

  4 creditors holding claims provides independent evidence of Debtor’s and the Committee’s good

  5 faith. Debtor, the Committee, and their financial advisers and attorneys have acted in “good faith”

  6 within the meaning of 11 U.S.C. § 1125(e), thus satisfying the “good faith” requirement of 11

  7 U.S.C. § 1129(a)(3). In determining that the Plan has been proposed in good faith, this Court has

  8 examined the totality of the circumstances surrounding the formulation of the Plan.

  9          17.    Payments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

 10 payment made or to be made by Debtor for services or for costs and expenses in connection with

 11 this bankruptcy case, or in connection with the Plan and incident to this bankruptcy case, has been

 12 approved by, or is subject to the approval of this Court. Any such payment made on a final basis

 13 before confirmation of the Plan is reasonable and any such payment to be fixed or approved on a

 14 final basis after confirmation of the Plan is subject to Court approval, as reasonable. The Plan

 15 therefore satisfies 11 U.S.C. § 1129(a)(4). The Court overrules the Wallace Objection in its

 16 entirety. The outstanding administrative claim to Robert Wallace is in the amount of $77,016.22,

 17 to be paid as follows: (a) Federal income tax withholding - $10,243.75; (b) FICA - $5,792.54; (c)

 18 FTB withholding - $5,268.30; (d) State other - $619.83; (e) net check to Robert Wallace -
 19 $55,091.90. Finally, the Court approves the Meadows Stipulation and authorizes $4,000 to be paid

 20 to David Meadows on account of his mediation services that benefited the estate.

 21          18.    Insiders (11 U.S.C. § 1129(a)(5)). Pursuant to 11 U.S.C. § 1129(a)(5), the Plan

 22 discloses that post-confirmation, Debtor’s operations and existence will cease and that a

 23 Liquidating Trust and Post-Confirmation Committee will be established. Thus, the requirements of

 24 11 U.S.C. § 1129(a)(5) are satisfied.

 25          19.    No Rate Changes (11 U.S.C. § 1129(a)(6)). Debtor is not subject to governmental

 26 regulatory commission approval of its rates. Thus, the requirements of 11 U.S.C. § 1129(a)(6) are
 27 satisfied.

 28

                                                     7
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57                Desc
                              Main Document Page 8 of 16



  1          20.     Best Interests Test (11 U.S.C. § 1129(a)(7)).       The Plan satisfies 11 U.S.C. §

  2 1129(a)(7). The Plan Ballot Summary and the liquidation analysis provided in Article IV.C of the

  3 Plan and Section I.A.7 of the Confirmation Brief (the “Liquidation Analysis”) indicate that each

  4 Class of claims will receive or retain under the Plan on account of such claim property of a value,

  5 as of the Effective Date, that is not less than the amount such holder would receive or retain in a

  6 Chapter 7 liquidation. The Liquidation Analysis, including the methodology used and estimations

  7 and assumptions made therein, and the evidence related thereto that was proffered at the

  8 Confirmation Hearing, (A) are persuasive and credible as of the date such evidence was prepared,

  9 presented or proffered, (B) either have not been controverted by other persuasive evidence or have

 10 not been challenged, (C) are based upon reasonable and sound assumptions, and (D) provide a

 11 reasonable estimate of the liquidation value of Debtor’s estate upon conversion to Chapter 7

 12 proceedings. Because each holder of a claim in each Class has (i) accepted the Plan, or (ii) will

 13 receive at least as much under the Plan as they would under a Chapter 7 liquidation, the Plan

 14 satisfies 11 U.S.C. § 1129(a)(7).

 15          21.     Acceptance or Rejection by Certain Classes (11 U.S.C. § 1129(a)(8)). Classes 1

 16 and 3 are not impaired under the Plan and are conclusively presumed to have accepted the Plan

 17 under 11 U.S.C. § 1126(f). Classes 2, 4, 5, and 6 are impaired under the Plan and have voted to

 18 accept the Plan. No Classes have voted to reject the Plan, but Class 7 is deemed to have rejected
 19 the Plan. Therefore, 11 U.S.C. § 1129(a)(8) is satisfied with respect to Classes 1, 2, 3, 4, 5, and 6,

 20 which are all classes other than Class 7 under the Plan. Therefore, all requirements of 11 U.S.C. §

 21 1129(a)(8) have been satisfied in relation to Classes 1, 2, 3, 4, 5, and 6.

 22          22.     Treatment of Administrative Priority and Tax Claims (11 U.S.C. § 1129(a)(9)).

 23 The Plan provides for treatment of all allowed claims entitled to priority pursuant to 11 U.S.C. §

 24 507(a)(2)-(8) in the manner required by 11 U.S.C. § 1129(a)(9).

 25          23.     Acceptance by an Impaired Class (11 U.S.C. § 1129(a)(10)). Classes 2, 4, 5, and 6

 26 are impaired and have voted to accept the Plan in accordance with 11 U.S.C. § 1126, thereby
 27 satisfying the requirements of 11 U.S.C. § 1129(a)(10).

 28

                                                        8
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57               Desc
                              Main Document Page 9 of 16



  1          24.    Feasibility (11 U.S.C. § 1129(a)(11)). The Plan is feasible because the Debtor shall

  2 have sufficient funds to pay all administrative claims and all other required payments on the

  3 Effective Date. Due to the nature of a liquidating Plan, further reorganization or liquidation is not

  4 possible. Further, the Debtor has provided sufficient evidence that there will be adequate funding

  5 for all remaining payments under the Plan. Because the Plan is feasible and not likely to be

  6 followed by a second liquidation or the need for further financial reorganization of Debtor, the

  7 Plan therefore complies with 11 U.S.C. § 1129(a)(11).

  8          25.    Payment of Fees (11 U.S.C. § 1129(a)(12)). Article V.E of the Plan provides that

  9 Debtor, or the Liquidating Trust as the case may be, will pay any fees due to the United States

 10 Trustee as they become due. The Plan further provides that all fees payable pursuant to 28 U.S.C.

 11 § 1930 shall be paid on or before the Effective Date. Therefore the Plan meets the requirements of

 12 11 U.S.C. § 1129(a)(12).

 13          26.    Retiree Benefits (11 U.S.C. § 1129(a)(13)). Debtor has no obligation to pay retiree

 14 benefits, and therefore 11 U.S.C. § 1129(a)(13) is not applicable to the Plan.

 15          27.    Payment of Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). Debtor is

 16 not required by any judicial or administrative order, or by statute, to pay any domestic support

 17 obligation, and 11 U.S.C. § 1129(a)(14) is therefore inapplicable to the Plan.

 18          28.    Certain Payments by Individual Debtors (11 U.S.C. § 1129(a)(15)). 11 U.S.C. §

 19 1129(a)(15) does not apply because Debtor is not an individual.

 20          29.    Transfers of Property of a Debtor that is not a Moneyed Interest (11 U.S.C. §

 21 1129(a)(16)). The Plan provides for a Liquidating Trust, and its creation is in accordance with

 22 non-bankruptcy law. 11 U.S.C. § 1129(a)(16) is therefore satisfied.

 23          30.    The Plan Provides Fair and Equitable Treatment to Secured Claims (11 U.S.C. §

 24 1129(b)(2)(A)). Debtor and the Committee do not have to satisfy the requirements of 11 U.S.C. §

 25 1129(b)(2)(A) because all secured claims were either unimpaired and deemed to have accepted the

 26 Plan or voted to accept the Plan. The uncontroverted evidence offered at the Confirmation Hearing
 27 demonstrates that the holders of secured claims in Classes 1 and 2 have either voted to accept the

 28

                                                      9
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57                 Desc
                              Main Document Page 10 of 16



  1 Plan or are deemed to accept the Plan. Therefore, Debtor and the Committee have satisfied the

  2 requirements of 11 U.S.C. § 1129(b)(2)(A) in relation to Classes 1 and 2.

  3          31.     The Plan Provides Fair and Equitable Treatment to Unsecured Claims (11 U.S.C. §

  4 1129(b)(2)(B)). Debtor and the Committee do not have to satisfy the requirements of 11 U.S.C. §

  5 1129(b)(2)(B) because all impaired unsecured claims were unimpaired and are deemed to have

  6 accepted the Plan or voted to accept the Plan. The uncontroverted evidence offered at the

  7 Confirmation Hearing demonstrates that the holders of non-priority unsecured claims in Classes 3,

  8 4, 5, and 6 have either voted to accept the Plan or are deemed to accept the Plan. Therefore,

  9 Debtor and the Committee have satisfied the requirements of 11 U.S.C. § 1129(b)(2)(B) in relation

 10 to Classes 3, 4, 5, and 6.

 11          32.     No Unfair Discrimination; Fair and Equitable (11 U.S.C. § 1129(b)(2)(C)). The

 12 holders of interest in Class 7 are deemed to have rejected the Plan.                Debtor presented

 13 uncontroverted evidence in the Confirmation Brief that the Plan treats interest holders within Class

 14 7 fair and equitably. Pursuant to Article III.C.5 the Plan, the interests of the equity holders will be

 15 cancelled. Due to the terms of the Plan, the interest holders would receive the balance that

 16 remains after all the creditors are paid, which is nothing because the estate is insufficient to pay

 17 creditors in full. Further, there are no holders of interests junior to the Class 7. Therefore, there

 18 are no junior interests that are receiving anything under the Plan on account of those interests.
 19 Therefore, the interest holders are treated fairly and equitably under 11 U.S.C. § 1129(b)(2)(C)(i).

 20 Accordingly, Debtor and the Committee have satisfied the requirements of 11 U.S.C. § 1129(b) in

 21 relation to Class 7.

 22          33.     Principal Purpose (11 U.S.C. § 1129(d)). The avoidance of Section 5 of the

 23 Securities Act of 1933 is not the principal purpose of the Plan, nor is the avoidance of taxes or any

 24 provision of applicable tax law a principal purpose of the Plan, and no governmental unit has

 25 objected to the confirmation of the Plan asserting such avoidance. The Plan, therefore, satisfies

 26 the requirements of 11 U.S.C. § 1129(d).
 27          34.     Good Faith Solicitation (11 U.S.C. § 1125(e)).         Based on the record in this

 28 bankruptcy case, Debtor and the Committee, their advisers, and their attorneys have acted in

                                                       10
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57                Desc
                              Main Document Page 11 of 16



  1 “good faith” within the meaning of 11 U.S.C. § 1125(e) and the Federal Bankruptcy Rules in

  2 compliance with all of its activities related to the solicitation of acceptances of the Plan and its

  3 participation in the activities described in 11 U.S.C. § 1125, and accordingly, the parties are

  4 entitled to the protections afforded by 11 U.S.C. § 1125(e).

  5          35.     Satisfaction of Confirmation Requirements. The Plan satisfies the requirements for

  6 confirmation as set forth in 11 U.S.C. § 1129.

  7          36.     Retention of Jurisdiction. The Plan satisfies the requirements for confirmation as

  8 set forth in 11 U.S.C. §§ 105(a) and 1142, and notwithstanding the entry of this Confirmation

  9 Order or the occurrence of the Effective Date, this Court shall retain exclusive jurisdiction over all

 10 matters arising out of, and related to, this bankruptcy case and the Plan to the fullest extent

 11 permitted by law and as set forth in the Plan.

 12          37.     Effective Date. The Effective Date of the Plan is the 15th day after entry of this

 13 Confirmation Order so long as no stay of this Confirmation Order is in place. Further, the

 14 Clarification regarding the Plan is approved; Article IV.B of the Plan entitled “Initial Settlement

 15 Payment Required in Order that the Plan Become Effective” is deleted and in its place, the words

 16 “INTENTIONALLY OMITTED” shall be deemed inserted into the Plan as and for Article IV.B.

 17                                   ORDER CONFIRMING PLAN

 18          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

 19          1.      Findings of Fact and Conclusions of Law.          The above findings of fact and

 20 conclusions of law are hereby incorporated by this reference as though set forth in full hereat.

 21          2.      Solicitation and Disclosure. The Disclosure Statement contains adequate

 22 information in accordance with 11 U.S.C. § 1125. Votes for the acceptance or rejection of the Plan

 23 were solicited by Debtor and the Committee in good faith and in compliance with 11 U.S.C. §

 24 1125 and 1126, Federal Bankruptcy Rules 3017 and 3018, and all other applicable provisions of

 25 the United States Bankruptcy Code and all other rules, laws and regulations. The solicitation

 26 procedures and solicitation are hereby approved in all respects.
 27          3.      Confirmation of the Plan. The Plan is approved in its entirety and confirmed

 28 pursuant to 11 U.S.C. § 1129.

                                                      11
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57               Desc
                              Main Document Page 12 of 16



  1          4.      Liquidating Trust. The Liquidating Trust in the form annexed to the Plan is

  2 approved.

  3          5.      No Objections. There were no objections or responses to the Plan, except for the

  4 Wallace Objection which was overruled as noted above.

  5          6.      Plan Terms Controlling.      For purposes of distributions under the Plan, the

  6 classifications and amounts of claims, and the proportionate distributions to be made to members

  7 of each Class, shall be governed solely by the terms of the Plan, except that the amounts of such

  8 claims may be reduced to the extent any objection to the amount of the claims is brought and such

  9 objection is granted. Unless otherwise ordered in connection with any future dispute that is

 10 properly presented to this Court, the The classifications (A) are included in the Ballots tendered to

 11 or returned by the holders of claims for the sole purposes of voting on the Plan; (B) do not

 12 necessarily represent and in no event shall be deemed to modify or otherwise affect the actual

 13 classification of such claims under the Plan for distribution purposes; (C) may not be relied upon

 14 by any holder of a claim as representing the actual classification of such claims under the Plan for

 15 distribution purposes; and (D) shall not be binding on Debtor or the Liquidating Trust.

 16          7.      Provisions of Plan and Order: Non-Severable and Mutually Dependent.             The

 17 provisions of the Plan and of this Confirmation Order, including the findings of fact and

 18 conclusions of law set forth herein, are non–severable and mutually dependent.
 19          8.      Record Closed. The record of the Confirmation Hearing is hereby closed.

 20          9.      Notice. Debtor and the Committee provided good and sufficient notice of: (a) the

 21 Confirmation Hearing; and (b) the deadline for filing and serving objections to the Plan and

 22 Disclosure Statement. Said notice is hereby approved.

 23          10.     Authorization and Direction to Act. In accordance with 11 U.S.C. § 1142, Debtor,

 24 the Committee, the Liquidating Trust, and the Post-Confirmation Committee are hereby

 25 authorized and directed to take all steps and to perform such acts as may be necessary, desirable or

 26 appropriate to comply with, implement and effectuate the Plan, whether or not such action is
 27 specifically contemplated by the Plan or this Confirmation Order.

 28

                                                      12
Case 2:17-bk-23714-NB         Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57                  Desc
                               Main Document Page 13 of 16



  1           11.    Binding Effect. In accordance with 11 U.S.C. § 1141, the Plan shall be binding

  2 upon and inure to the benefit of Debtor, the Liquidating Trust, and any person receiving property

  3 under the Plan, any party to a contract with Debtor, and any holder of a claim against Debtor,

  4 whether or not such claim is impaired under the Plan and whether or not such holder will receive

  5 or retain property or an interest in property under the Plan, has filed a Proof of Claim in this

  6 bankruptcy case, or failed to vote to accept or reject a Plan or affirmatively voted to reject the

  7 Plan, and their respective successors and assigns, if any, of the foregoing. Pursuant to 11 U.S.C.

  8 §§ 1123(a) and 1142(a) and the provisions of this Confirmation Order, the Plan, and all documents

  9 related to the Plan, shall apply and be enforceable notwithstanding any otherwise applicable non-

 10 bankruptcy law. The rights, benefits, and obligations of Debtor, the Liquidating Trust, holders of

 11 a claim, or any other person or entity named or referred to in the Plan shall be binding on, and

 12 shall inure to the benefit of, any heir, executor, administrator, successor or assign, affiliate, officer,

 13 director, agent, representative, attorney, beneficiaries, or guardian, if any, of Debtor, the

 14 Liquidating Trust, the holder of a claim, or any other person or entity.

 15           12.    Vesting of Assets Free and Clear of Claims and Interests. Upon Confirmation of

 16 the Plan, and except as otherwise provided in the Plan or this Confirmation Order, all property of

 17 the estate of Debtor vests in the Liquidating Trust free and clear of all claims, liens, charges, or

 18 other encumbrances or interests. The Liquidating Trust shall be vested with and retain and may
 19 enforce any claims, rights, causes of action, and any and all setoff, recoupment, and similar rights

 20 that the Debtor may hold or have against any entity. Such vesting does not constitute a voidable

 21 transfer under the United States Bankruptcy Code or other applicable non-bankruptcy law. On

 22 and after the Effective Date, the Liquidating Trustee may use, acquire and dispose of property in

 23 compromise or settlement of any claims without supervision or approval by the Bankruptcy Court

 24 and free and clear of any restrictions of the United States Bankruptcy Code or the Federal

 25 Bankruptcy Rules, other than restrictions expressly imposed by the Plan or this Confirmation

 26 Order. Without limiting the foregoing, the Liquidating Trust and Post-Confirmation Committee
 27 may pay the charges that it incurs on or after the Effective Date for professionals’ fees,

 28

                                                        13
Case 2:17-bk-23714-NB        Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57                 Desc
                              Main Document Page 14 of 16



  1 disbursements, expenses or related support services without application to the United States

  2 Bankruptcy Court.

  3          13.     No Discharge of Debtor. Pursuant to 11 U.S.C. § 1141(d), and except as otherwise

  4 provided in this Confirmation Order, Debtor is not entitled to a discharge.

  5          14.     Failure to Timely File Proof of Claim. Any person or entity (including, without

  6 limitation, any individual, partnership, joint venture, corporation, limited liability company, estate,

  7 trust or governmental unit) who was required to file a timely proof of claim in the form and

  8 manner specified by the Order Setting Bar Date: March 16, 2018 and Directing Service by Debtor

  9 entered by the Court on January 11, 2018 and served on January 15, 2018 (the “Notice of Bar

 10 Date”) shall be forever barred, estopped, and enjoined from asserting such claim against Debtor or

 11 the Liquidating Trust and shall not receive or be entitled to receive any payment or distribution of

 12 property from Debtor or its successors or assigns with respect to such claim. Further, any person

 13 or entity who filed an allowed proof of claim is hereby forever barred from amending its claim to

 14 an amount higher than the amount indicated in the proof of claim effective as of December 4,

 15 2018.

 16          15.     Settlement Payment. Pursuant to the Amended and Revised Settlement Agreement

 17 and Mutual and General Release Agreement (the “Settlement Agreement”), approved by the Court

 18 pursuant to an Order entered October 15, 2018 [dkt. no 304], the Settling Parties (as defined by the
 19 Settlement Agreement) must pay $1,725,000 in cash to the estate on or before the Effective Date.

 20 This was calculated using the settlement payment of $2,700,000 minus $975,000 in credit against

 21 that payment due to the purchase of 39 trucks (at a credit of $25,000 per purchased truck) as set

 22 forth in the Settlement Agreement.

 23          16.     Post-Effective Date Retention of Professionals. From and after the Effective Date,

 24 any requirement that professionals employed by the Liquidating Trust or Post-Confirmation

 25 Committee comply with 11 U.S.C. §§ 327-331 in seeking retention or compensation for services

 26 rendered after such date shall terminate, and the Liquidating Trust and Post-Confirmation
 27 Committee shall be authorized to employ and compensate professionals in the ordinary course of

 28 business and without the need for Bankruptcy Court approval.

                                                      14
Case 2:17-bk-23714-NB         Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57                Desc
                               Main Document Page 15 of 16



  1          17.     Confirmation Order Controlling.        If there is any inconsistency between the

  2 provisions of the Plan and this Confirmation Order, the terms and conditions contained in this

  3 Confirmation Order shall govern. However, any inconsistencies shall be interpreted so as to

  4 further the goals of and to facilitate the finalization, effectuation, and implementation of the Plan.

  5 Furthermore, no ambiguity in this Confirmation Order shall be interpreted to prejudice the rights

  6 of Debtor under the Plan.

  7          18.     Applicable Non-Bankruptcy Law. Pursuant to 11 U.S.C. §§ 1123(a) and 1142(a),

  8 the provisions of this Confirmation Order and the Plan shall apply and be enforceable

  9 notwithstanding any otherwise applicable non-bankruptcy law.

 10          19.     Retention of Jurisdiction. Pursuant to 11 U.S.C. §§ 105(a) and 1142 of the United

 11 States Bankruptcy Code, and notwithstanding the entry of this Confirmation Order or the

 12 occurrence of the Effective Date, this Court, except as otherwise provided in the Plan or herein,

 13 shall retain exclusive jurisdiction over all matters arising in, or arising out of, and related to, this

 14 bankruptcy case and the Plan including, but not limited to, those matters set forth in the Plan.

 15          20.     Final Order, Effective Date. This Confirmation Order is a final order and the

 16 period in which an appeal must be filed shall commence upon entry hereof. Notwithstanding

 17 Federal Bankruptcy Rules 7062 and 3020(e), this Confirmation Order shall be effective and

 18 enforceable immediately upon its entry.
 19          19.     Postconfirmation Requirements. Within 120 days of the entry of this order, the

 20 Post-Confirmation Committee shall file a status report explaining what progress has been made

 21 toward consummation of the confirmed plan of reorganization and the other requirements of LBR

 22 3020-1(b). The initial report shall be served on the United States trustee, the 20 largest unsecured

 23 creditors, and those parties who have requested special notice. Further reports shall be filed every

 24 120 days thereafter and served on the

 25 ///

 26 ///
 27 ///

 28

                                                       15
Case 2:17-bk-23714-NB          Doc 362 Filed 12/07/18 Entered 12/07/18 13:40:57              Desc
                                Main Document Page 16 of 16



  1 same entities, unless otherwise ordered by the court. A postconfirmation status conference will be

  2 held on March 26, 2019, at 2:00 p.m., in Courtroom 1545, 255 E. Temple Street, Los Angeles, CA

  3 90012, with a status report due on March 12, 2019.

  4          20. If the above-referenced case is converted to one under chapter 7, the property of the

  5 reorganized debtor, or of any liquidation or litigation trust, or of any other successor to the estate

  6 under the plan, that has not been distributed under the plan shall be vested in the chapter 7 estate,

  7 except for property that would have been excluded from the estate if this case had always been one

  8 under chapter 7.

  9                                                ###

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23
      Date: December 7, 2018
 24

 25

 26
 27

 28

                                                      16
